 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    LYNNE MARIE NELSON,
                                                    CASE NO.: 2:18-CV-0190-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL WITH
 9          v.                                      PREJUDICE

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss With

14   Prejudice (ECF No. 10). The stipulation is filed pursuant to Federal Rule of Civil

15   Procedure 41(a)(1)(A)(ii). The Court has reviewed the record and files herein, and is

16   fully informed.

17         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without a

18   court order by filing a stipulation signed by all parties who have appeared. Unless

19   the stipulation states otherwise, the dismissal is without prejudice. Fed. R. Civ. P.

20   41(a)(1)(B).



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice.

 4         The District Court Executive is directed to enter this Order and Judgment

 5   accordingly, furnish copies to counsel, and CLOSE the file.

 6         DATED January 28, 2019.

 7

 8                                    THOMAS O. RICE
                               Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
